Citation Nr: 0639277	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
chemical burns of the right lower extremity, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
chemical burns of the left lower extremity, currently rated 
as 10 percent disabling.

3.  Entitlement to a compensable rating for a scar of the 
left thumb.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2004, a statement of the 
case was issued in April 2005, and a substantive appeal was 
received in April 2005.

The issue of entitlement to service connection for low back 
disability, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on his 
part.



FINDINGS OF FACT

1.  The residuals of chemical burns of the right lower 
extremity are manifested by subjective complaints of pain, 
which is not tender, and not productive of any limitation of 
function.

2.  The residuals of chemical burns of the left lower 
extremity are manifested by subjective complaints of pain, 
which is not tender, and not productive of any limitation of 
function.

3.  The scar of the veteran's left thumb is not painful or 
tender, and is not productive of any limitation of motion.

4.  In a March 1998 Board decision, service connection for 
low back disability was denied; the veteran did not file a 
notice of appeal.  

5.  In July 2003, the veteran filed a request to reopen his 
claim. 

6.  Additional evidence received since the Board's March 1998 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of chemical burns of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7801, 
7804, 7805 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of chemical burns of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7801, 
7804, 7805 (2006).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar, left 
thumb, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
7801, 7804, 7805 (2006).

4.  The March 1998 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

5.  New and material evidence has been received since the 
March 1998 denial, and the claim of service connection for 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for low back disability, in light of the favorable decision 
as it relates to this issue, no further discussion of VCAA is 
necessary at this point.

With regard to his increased rating claims, discussion of 
VCAA is still necessary.  The United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA satisfied its duties to the veteran in a VCAA 
letter issued in August 2003.  The letter predated the 
February 2004 rating decision.  See id.  Subsequently, the 
veteran was issued another VCAA letter in April 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The August 2003 and April 2006 letters have clearly advised 
the veteran of the evidence necessary to substantiate his 
claims. 

In March and April 2006, the veteran was provided with notice 
of the types of evidence necessary to establish an effective 
date, as it pertains to the increased rating issues.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the initial inadequate notice provided to the 
veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to increased ratings, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in May 2005.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as with 
regard to the current issues on appeal, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  (A 
superficial scar is one not associated with underlying soft 
tissue damage).  Diagnostic Code 7805 provides that scars may 
be rated on limitation of function of the affected part.

Service connection is in effect for residuals of chemical 
burns of the right and left lower extremities, and separate 
10 percent disabling ratings are in effect, effective 
September 1, 1993.  Service connection is also in effect for 
scar of the left thumb, rated noncompensably disabling, 
effective September 1, 1993.  

By way of history, service medical records reflect that in 
1983 the veteran sustained second degree chemical burns of 
both lower extremities while working with cement.  After two 
months of treatment, his scars were noted to be well healed.  
The scar on his right lower extremity was measured as 17 x 4 
centimeters, and the scar on his left lower extremity was 
measured 13 x 6 centimeters.  The veteran subsequently 
complained of intermittent tingling in both legs, as well as 
cramps and lameness.  The veteran injured his thumb in 1992 
in an accident with a power saw, which left a well healed and 
non-symptomatic 2.5 centimeter scar.  He manifested full 
range of left thumb motion and positive distal 
interphalangeal flexion, although with positive sensory loss 
in the distal tip.  He subsequently complained of decreased 
grip strength of his left hand.  His scars were noted at 
service separation to be well healed and non-symptomatic.  

Upon review of the statements of record and the August 2006 
testimony, it appears that the crux of the veteran's claim 
with regard to his lower legs is that he experiences numbness 
and tingling.  With regard to his thumb, he complains that he 
feels numbness when it is cold outside.  

In May 2003, the veteran underwent private electrodiagnostic 
testing.  The veteran complained of tingling of the legs and 
feet on a constant basis without true numbness.  He reported 
that it had not significantly changed over the years and did 
not affect his ambulation.  On clinical and 
neurophysiological examination, muscle bulk and strength was 
normal in his lower limbs.  Superficial sensation was reduced 
in the left lateral thigh area but not medially nor below the 
knee or on the right.  Needle electrode exam of the left 
lower limb was normal as was a lumbar paraspinal EMG on the 
left.  A left tibial motor nerve study was normal.  The 
peroneal motor nerve study when recording from the atrophic 
EDB revealed that the examiner was unable to obtain a 
definite evoked potential, but when recording from the 
anterior tibialis there was no pathological amplitude 
decrement when stimulating above versus below the fibular 
head.  The clinical impression was left lateral femoral 
cutaneous neuropathy; chronic low back pain; and, 
paresthesias from the knees down, subsequent to some type of 
toxin exposure in Alaska twenty years ago.  The examiner 
noted that this really had not changed and the examiner did 
not find any overwhelming evidence of a definite peripheral 
neuropathy.  There was clearly no evidence of any axonal 
polyneuropathic disturbance.

A June 2003 private examination report reflects complaints 
related to the medial lateral left thigh pain and a secondary 
complaint of low back pain.  On physical examination, there 
was left medial lateral thigh pain which the veteran 
described as an electric shock sensation.  Lower extremity 
motor strength was within normal limits.  Lower extremity 
examination revealed an electric shock and burning sensation 
on the left medial lateral thigh.  Musculoskeletal 
examination revealed the right and left lower extremities 
were otherwise within normal limits.

The veteran underwent a VA examination in May 2005 to assess 
the severity of his chemical burns to the bilateral lower 
legs.  He reported pain from his ankles to knees and the left 
thigh, and problems with numbness and tingling.  The veteran 
expressed his belief that the examination was for his back, 
as his scars were barely noticeable.  On physical 
examination, the scars were observed just below each knee, 
and the edges of the scars were barely visible.  The left 
extremity scar was 17 x 5 centimeters, and the right 
extremity scar was 17 x 3.5 centimeters.  There was no 
tenderness on palpation, no inflammation, no elevation of 
scar, no edema, no skin ulceration or breakdown over scar, no 
keloid formation, no depression of scar, and no adherence to 
underlying tissue.  The texture of the scarred area was 
normal.  There were no findings of induration or 
inflexibility.  The scar color was normal.  There was no 
underlying tissue loss.  There was no resulting limitation of 
motion or loss of function.  The diagnosis was residual of 
chemical burns to the right and left lower extremities with 
no functional impairment medically associated with these 
burns.

Lower extremities

The RO has rated the residuals of the veteran's chemical 
burns of his right and left lower extremities as 10 percent 
disabling under Diagnostic Code 7804.  After reviewing the 
pertinent evidence in this case, the Board finds that 
Diagnostic Code 7804, involving superficial scars, is the 
most appropriate diagnostic code here.  As set forth in more 
detail below, this finding is based on the history, 
diagnoses, and symptomatology of the veteran's disabilities.  
Under this diagnostic code, a maximum 10 percent evaluation 
is warranted for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804; see 
also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  As noted scars may also be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Alternatively, a rating in excess of 10 percent 
is warranted for scars with area or areas exceeding 12 square 
inches (77sq. cm.) that are deep or that cause limited 
motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  
Applying the facts in this case to the criteria, the Board 
finds that the preponderance of the evidence is against the 
assignment of ratings in excess of 10 percent for the 
residuals of the veteran's chemical burns of his right and 
left lower extremities.  

The objective evidence on file reflects that the veteran's 
scars on the lower extremities are well healed and not 
tender, with no evidence of inflammation, ulceration, or 
keloid formation.  Additionally, the evidence does not 
reflect that the scars are deep or cause limited motion, and 
the measurements of record do not reflect areas exceeding 12 
square inches.  Moreover, there is no evidence of record 
demonstrating that the residuals of the chemical burn are 
productive of any functional loss.  The Board has considered 
whether a higher rating would be warranted under Diagnostic 
Code 7805, for any limitation of function of the body part 
that the scar affects.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  In this case, however, there is no objective evidence 
of record of functional impairment due to the scars on the 
legs.  As noted, the May 2005 examiner specifically stated 
that there was no limitation of motion or loss of function, 
and no functional impairment associated with the burns. 

The veteran has claimed constant numbness and tingling in the 
lower legs, however, the objective evidence does not reflect 
evidence of a definite peripheral neuropathy.  The May 2003 
private examiner specifically determined that there was 
clearly no evidence of an axonal polyneuropathic disturbance.  
The Board acknowledges that the objective evidence shows left 
lateral femoral cutaneous neuropathy; however, the evidence 
does not suggest that this is in any way related to residuals 
of his chemical burns on his lower legs.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lower extremity scars have 
resulted in marked interference with earning capacity or 
employment beyond that impairment contemplated by the 
assigned evaluation.  The veteran testified that post-
service, he was employed as a semi-truck driver for a year, 
and that he quit because of the numbness in his legs.  Recent 
treatment records, however, reflect that the veteran is 
employed with a factory, and thus the evidence does not show 
that his lower extremity scars have resulted in marked 
interference with earning capacity.  The objective evidence 
does not reflect any hospitalizations due to his service-
connected lower extremity scars.  Accordingly, the Board 
finds that the impairment resulting from the veteran's scars 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increased ratings for residuals of chemical burns to the 
lower extremities.  Thus, the benefit-of-the-doubt doctrine 
is not applicable, and the increased rating claims must be 
denied.  38 U.S.C.A. § 5107(b).

Left thumb

Entitlement to a compensable disability rating for service-
connected scar, left thumb, was denied in the March 1998 
Board decision.  Since issuance of this rating decision, the 
veteran has submitted no objective medical evidence 
pertaining to the thumb.  The private medical records on file 
reflect complaints related to the legs and back, with no 
complaints related to the thumb.  As noted, the veteran has 
complained that during cold weather, his thumb feels numb.  

The RO has rated the veteran's scar of his left thumb as 
noncompensably disabling under Diagnostic Code 7805.  Even 
acknowledging the veteran's subjective complaints of 
numbness, there is no objective evidence of record that there 
is loss of motion of his left thumb or other neurologic 
disorder, nor has the veteran complained of loss of motion, 
pain, or tenderness related to the scar.  There are also no 
complaints of functional limitation or loss due to his scar 
on the thumb.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

III.  New and material evidence

In September 1993, the veteran filed a claim of service 
connection for low back disability.  In a March 1994 rating 
decision, the veteran's claim was denied.  The veteran 
perfected an appeal.  In March 1998, the Board determined 
that the claim of service connection for low back disability 
was not well grounded, on the basis that the post-service 
medical records did not show objective findings of a low back 
disability.  The veteran did not initiate an appeal of that 
decision; therefore, the Board's March 1998 decision is 
final.  38 U.S.C.A. §§ 7103, 7104.

The veteran's request to reopen his claim was received in 
July 2003.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).
The regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO declined to reopen in a February 2004 rating decision, 
and the present appeal ensued.  

Evidence of record at the time of the March 1998 Board denial 
consisted of service medical records, a January 1994 VA 
examination, and March 1997 VA examination.  The January 1994 
VA examination reflected diagnoses of a history of lumbar 
pains, with normal x-ray examination and range of motion.  
The March 1997 VA examination showed no orthopedic pathology 
in his lumbar spine.  Evidence received since the Board's 
March 1998 decision appears to be both new and material.  
Specifically, since the prior denial, the veteran submitted 
private treatment records dated in June 2003 which reflect a 
diagnosis of lumbar disc displacement without myelopathy and 
low back pain, and a July 2003 treatment record reflecting a 
diagnosis of right low back pain with lumbar spondylosis.  
These records were not of record at the time of the prior 
final decision, and to the extent that they reflect a current 
low back disability it is arguable that they are material in 
view of the Board's prior decision that there was no current 
disability.  The Board has determined that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  





ORDER

Entitlement to the assignment of a disability rating in 
excess of 10 percent for residuals of chemical burns of the 
right lower extremity is not warranted.  Entitlement to the 
assignment of a disability rating in excess of 10 percent for 
residuals of chemical burns of the left lower extremity is 
not warranted.  Entitlement to the assignment of a 
compensable rating for scar, left thumb, is not warranted.  
To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim of service connection for low back disability.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

In light of the objective findings of a current low back 
disability, the Board finds that the veteran should undergo a 
VA examination to assess the nature and etiology of his 
claimed low back disability.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) any current 
low back disability is causally related 
to service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  After completion of the above, the 
RO/AMC should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for low back 
disability.  Unless the benefit sought is 
granted, the veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


